Citation Nr: 1521305	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, bipolar disorder and anxiety.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.  

4.  Entitlement to service connection for a respiratory condition to include asthma.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of those proceedings is of record.

The Veteran has been diagnosed with various mental health conditions.  Because the record indicates the possibility of a diagnosis of a psychiatric condition other than PTSD, and because different laws and regulations apply to the requirements for service connection for PTSD versus other acquired psychiatric disorders, the Board has recharacterized the issues as listed on the title page of this decision.

Although the RO adjudicated the Veteran's claims for service connection for PTSD, an acquired psychiatric disorder other than PTSD, and sleep apnea, as claims to reopen based on new and material evidence, 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this case new evidence pertinent to the issues under consideration was received during the appeal period, including private treatment records and Social Security Administration (SSA) disability records, as well as constructive disagreement with the July 2010 rating decision.  As such, the July 2010 rating decision was never final and the issues have been characterized as direct service connection claims on appeal. 

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, bipolar disorder and anxiety, and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have PTSD related to a service stressor.  

2.  The Veteran's bronchial asthma existed prior to his entry into service and was not aggravated beyond the normal progression of the disease during service.

3.  The Veteran has withdrawn his appeal of the claim for service connection for hemorrhoids.


CONCLUSIONS OF LAW

1.   The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

2.  The criteria for service connection for a respiratory condition to include asthma have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2014).

3.  The criteria for withdrawal from appeal of the issue of service connection for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

October 2009, January 2010, and March 2011, and May 2011 letters, sent prior to the initial respective unfavorable rating decisions, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish disability ratings and effective dates.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, Social Security Administration (SSA) disability records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in June 2010, April 2012, and June 2013 which involved reviews of the claims file, in-person interviews, physical and psychiatric  assessments of the Veteran, and opinions concerning the Veteran's conditions.  Taken together, the Board finds these examinations to be adequate to assess the relationship between the Veteran's current conditions and service because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted the elements that were necessary to substantiate the claims for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding, including treatment records for asthma following service.  The Veteran also volunteered his treatment history and symptoms since service. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony that his asthma and PTSD were related to service, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

1.  Service Connection for PTSD

The Veteran maintains that he has PTSD due to events occurring in service.  Specifically, the Veteran states that he fell into a foxhole and injured his leg and the resulting treatment and discharge from the military has caused PTSD.  The Veteran has also maintained at certain times that he witnessed a suicide during service. 

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

According to the DSM-IV, a PTSD diagnosis requires with regards to a "stressor" that "[t]he person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror."

STRs do not indicate any complaint, diagnosis or treatment for any psychiatric disorder during service.  Likewise, there is no documentation of the Veteran witnessing a suicide.  However, the Veteran's leg injury and resulting surgery are documented in the Veteran's STRs.

The Veteran has testified that he began treatment for PTSD in 2006.  VA and private treatment records show the Veteran has received a number of different psychiatric diagnoses over the course of the appeal period.  Records show a diagnosis of PTSD in January 2010 and significantly differing opinions by mental health professionals concerning whether the Veteran does or does not have PTSD.  A May 2010 letter from the Veteran's VA group therapist diagnoses PTSD with comorbid depression and history of substance abuse.  

A June 2010 VA examination did not resolve the issue of whether the Veteran had PTSD or whether it was linked to service.  Thus, another examination was conducted in June 2013.  The VA examiner diagnosed the Veteran with polysubstance abuse and antisocial personality disorder.  The examiner opined that the Veteran's described fall into the foxhole and resulting events did not meet criterion A under DSM-IV criteria and was not related to fear of hostile enemy action.  The examiner further opined that although the Veteran manifested some symptomatology characteristic of PTSD, the Veteran did not meet criterion C, E, or F, and thus did not fulfill the full criteria for a diagnosis of PTSD.  The examiner went on to note that the Veteran had manifested antisocial behaviors during high school which were not exacerbated beyond their normal course by his military experiences.  

The Board notes that the Veteran has provided no details regarding the suicide he purportedly witnessed at either VA examination, during his hearing testimony, in any subsequent correspondence, or to his treatment providers.  As such, the Board does not find a sufficient basis to consider the Veteran's contentions regarding the suicide to be credible.  

The Veteran has been diagnosed with PTSD on multiple occasions.  He has also identified multiple stressors including, being physically and sexually abused as a child, being beaten almost to death by the police, having multiple people in his family die in a brief period of time, and being homeless.  The assessments of PTSD contained within the record do not specify which stressor is the cause of the Veteran's condition, and there is no diagnosis of PTSD prior to 2010.  The May 2010 letter does not associate the Veteran's PTSD to any incidents in his military service.  

However, December 2014 and January 2015 therapy notes from a VA psychologist reenforce the findings of the 2013 VA examiner.  The VA psychologist notes that the Veteran's fulfilling criteria A for PTSD was unlikely at best, but that "regardless of his meeting criteria A, he does not have avoidance behaviors, and he does not meet other criteria required for a PTSD diagnosis." The therapist concluded the Veteran's symptomatology was more akin to adjustment disorder and other trauma and stressor related disorder.  The Veteran has also testified at his hearing that he requested previous treatment providers to write letters associating his condition to service and they declined to do so.

Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of a psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his PTSD symptoms to his in-service injury, he is not considered medically qualified to address such a complex question.

As the record does not contain a medical evaluation associating the Veteran's PTSD specifically to his in-service events, the preponderance of the evidence is against a finding that the Veteran's current PTSD symptomatology is related to service. Accordingly, service connection for PTSD is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


2.  Service Connection for Asthma

The Veteran has been diagnosed with bronchial asthma and contends that it is due to his being put into a gas chamber during training.

The Board finds that the Veteran's bronchial asthma existed prior to service and was not aggravated by service. 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111; 1132; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by service only where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In his initial report of medical history upon entry into service, the Veteran checked "don't know" with regard to asthma.  The examiner at the Veteran's entrance examination noted that the Veteran had bronchitis as a small child.  A service treatment record dated July 21, 1979, notes that the Veteran complained of shortness of breath and chest pain.  The note continues that the Veteran reported recurrent attacks on and off ever since he was a small child.  The Veteran was diagnosed with bronchial asthma and treated with epinephrine.  Two days later he was assessed with bronchitis and the condition was treated over the course of a week.  The Veteran was again treated for bronchitis in December 1979.  The Veteran's STRs do not reference any episode where the Veteran was placed in a gas chamber.  

At a June 2010 VA general medical examination the Veteran stated that he noticed a gradual onset of shortness of breath and wheezing after physical training and strenuous exercise during service.  The Veteran was diagnosed with chronic bronchial asthma.  In an addendum opinion the examiner offered an inconclusive opinion on the Veteran's bronchial asthma, noting that the Veteran had symptoms in 1979 and that asthmatic symptoms can evolve at an early age and become chronic and persistent later in life.  

March 2011 private treatment records show the Veteran complained of shortness of breath and chest pain.  The Veteran was diagnosed with asthma and he again reported having asthma since childhood.  The records also note that the Veteran smoked a pack of cigarettes per week or per month for 20 years and smoked marijuana daily for 30 years. 

In April 2012 the Veteran underwent a VA respiratory examination.  The Veteran complained of chronic shortness of breath since he was exposed to toxic gases in a gas chamber during service.  The Veteran stated that he had smoked one year during 1980 and denied smoking after that.  The examiner noted that there was no record of the Veteran being exposed to noxious gases in his STRs.  The examiner also noted the Veteran had been issued a Nicoderm patch recently for smoking cessation.  The examiner noted a diagnosis of a bronchial asthma attack in July 1979, and the Veteran's statement that he had asthma attacks as a child.  He also noted the diagnosis of bronchitis two days later.  The examiner opined that the Veteran's asthma clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner diagnosed the Veteran with moderate chronic obstructive pulmonary disease (COPD) with an asthmatic component.  The examiner noted that the Veteran had bronchial asthma during service but that the condition was present when the Veteran was a child.  The examiner also opined that the Veteran's COPD is most likely due to smoking.

At his June 2014 Board hearing the Veteran denied ever having asthma as a child.  The Veteran also testified that he had ceased smoking within 5 years of his separation from service.  The Board does not find the Veteran's statements, made under oath, to be credible however.  

In addition to the Veteran's statements during service, statements made to treatment providers over 30 years later confirm the onset of his asthmatic symptoms during childhood.

Furthermore, treatment records show the Veteran has been diagnosed with tobacco use disorder on more than one occasion during the course of the appeal and has been prescribed Nicoderm patches for his use.  Treatment records from as recent as April 2015 show that the Veteran continues to smoke cigarettes. 

The Veteran has proffered different descriptions of events depending on whether compensation was at issue.  The Board finds the Veteran's statements on several separate occasions when compensation was not at issue that his asthmatic symptoms began during childhood to be more credible than his Board testimony or his declarations to his VA examiner. 

The Veteran's STRs, private medical records, and second VA examination report all combine to show that the Veteran's asthmatic condition clearly existed prior to service.  The April 2012 VA examiner's opinion that the Veteran's condition was not aggravated during service stands uncontradicted by any other medical evidence of record.  Furthermore, there is no indication in the Veteran's STRs of COPD and the April 2012 VA examiner has linked that condition to the Veteran's smoking.  

Accordingly, service connection for a respiratory condition, to include asthma, is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

3.  Service Connection for Hemorrhoids.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her representative as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. 

In the present case the Veteran notified the Board at his June 2014 videoconference hearing that he wanted to withdraw his claim for service connection for hemorrhoids.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is therefore dismissed.


ORDER

Service connection for PTSD is denied.

Service connection for a respiratory condition, to include asthma, is denied.

The Veteran's appeal of the claim of service connection for hemorrhoids is dismissed.


REMAND

As noted above the Veteran has been diagnosed with numerous different psychiatric conditions.  Although the Board has found the Veteran's previous diagnosis of PTSD to be insufficient to support a grant of service connection, recent VA treatment records indicate that other psychiatric conditions may be present and possibly due to or aggravated by pain from his service-connected hip and ankle disabilities.  As such, a remand is warranted in order to assess the Veteran's current mental health functioning and to determine whether the any diagnosed condition may be due to or aggravated by the Veteran's service-connected disabilities.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The Veteran has been diagnosed with sleep apnea and maintains that the condition began during service or is secondary to an acquired psychiatric disorder.  The issue of service connection for sleep apnea is thus inextricably intertwined to the outcome of the Veteran's claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, the issue is remanded pending the outcome of the Veteran's examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to ascertain the Veteran's current psychiatric state and to determine whether it is at least as likely as not that any identified mental health condition had its onset in service or was caused or aggravated by a service-connected disability.  The examiner is requested to opine as to: 

a) whether any diagnosed acquired psychiatric disorder is due to disease or injury in the Veteran's service,

b) whether any diagnosed acquired psychiatric disorder is due to the Veteran's service-connected hip, ankle or leg condition or chronic sinusitis, and

c) whether any diagnosed acquired psychiatric disorder has been permanently worsened by the Veteran's service-connected hip, ankle or leg condition or chronic sinusitis.

If the examiner finds that a diagnosed acquired psychiatric disorder has been permanently worsened by the Veteran's service-connected hip, ankle or leg condition or chronic sinusitis, please opine as to 

a) the baseline level of severity of any such condition prior to the onset of the aggravation from the Veteran's service-connected disabilities and,

b) the current level of severity of any such condition.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner is cautioned that any comments made by the Veteran should be measured against previous statements and the medical evidence of record.

The examiner should specifically indicate the reasons and bases for his/her conclusions.

2.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


